GIERKE, Judge
(concurring in the result):
I am uncomfortable with the majority’s decision to uphold the military judge’s finding “as a matter of fact that petitioner was not misled by Commander Monahan and that petitioner fully understood that the grant of immunity was limited to use of his statements.” 38 MJ at 487. I have difficulty holding that the military judge’s finding was “fairly supported by the evidence of record,” in light of Commander Monahan’s testimony and LT Samples’ contradictory responses regarding his understanding of the extent of his immunity. I believe that the only finding justified by the record before us is a finding that LT Samples was confused.
Nevertheless, LT Samples’ confusion about the terms of his immunity does not affect the outcome in this case. Unlike previous cases decided by this Court, this case did not involve a negotiated disposition of charges against an accused. See United States v. Kimble, 33 MJ 284 (CMA 1991) (promise not to prosecute if accused entered therapy program); United States v. Churnovic, 22 MJ 401 (CMA 1986) (promise not to prosecute for possessing hashish if accused revealed its location); Cooke v. Orser, 12 MJ 335 (CMA 1982) (promise not to prosecute if accused fully disclosed his involvement with Soviet agents and passed a polygraph examination).
All known charges against LT Samples had been disposed of at the admiral’s mast on June 2, 1993, which preceded the grant of immunity, order to testify, and subsequent interview by law enforcement agents. This case does not require us to enforce an agreement regarding the preferral or disposition of charges, because there was no such agreement. Regardless whether LT Samples thought he received transactional or testimonial immunity, he was presented with a lawful order to testify, and he had no choice but to obey. This order to provide evidence requires us only to determine the consequences of LT Samples’ compliance with that order. The grant of immunity was not promised in consideration of LT Samples’ cooperation, but rather was issued to put teeth in the order to testify by removing any right to claim a privilege against self-incrimination. See United States v. Kirsch, 15 USCMA 84, 35 CMR 56 (1964) (recognizing convening authority’s power to grant immunity and to prosecute for wrongful refusal to testify.)
Because this case involves an order rather than a negotiated agreement, I disagree with the majority’s implication that there was something inappropriate about the failure to involve LT Samples’ counsel in the *489grant of immunity, order to testify, and subsequent interviews by prosecutorial officials. On the other hand, I agree with the majority that, had LT Samples’ counsel been involved, the present litigation probably would not have arisen.
Finally, I note that there has been no attempt to use LT Samples’ exculpatory statement against him. Furthermore, the decision to prosecute was not derived from his exculpatory statement but from the statement of LT Truong, independently obtained by law enforcement agents 4 days after LT Samples was interviewed.
For the foregoing reasons, I agree with the majority that LT Samples is not entitled to transactional immunity. Accordingly, I concur in the result.